IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-131-CR


RANDY LEE ALMAN,


	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 6755, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from an order revoking probation.  Punishment was assessed at
confinement for ten (10) years and a $1,000 fine.  
	Appellant has filed an amended motion to withdraw the appeal.  No decision of this
Court has been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App.
P. 59(b).


[Before Chief Justice Carroll, Justices Jones and Kidd]
Dismissed On Appellant's Amended Motion
Filed:  September 23, 1992
[Do Not Publish]